Citation Nr: 1040778	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for right hand pain.

2.  Entitlement to service connection for right shoulder pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to October 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

When this case was previously before the Board, in February 2008, 
the Board reopened the claim for service connection for right 
hand pain on the basis of new and material evidence and remanded 
this claim, as well as the claim for service connection for right 
shoulder pain, for further development and consideration, to 
include affording the Veteran a VA examination to determine the 
nature and etiology of any disability of the right hand and 
shoulder.  38 C.F.R. § 3.156.  

In June 2009, this matter was again remanded, as a September 2008 
VA examination report was not in compliance with the Board's 
previous remand directives.  


FINDING OF FACT

The preponderance of the medical evidence does not support a 
finding that right hand and right shoulder disabilities, 
including right hand pain with mild ulnar neuropathy at the elbow 
and chronic tendonitis of the right shoulder, were incurred in or 
aggravated by active service. 


CONCLUSION OF LAW

Right hand and right shoulder disabilities, including right hand 
pain with mild ulnar neuropathy at the elbow and chronic 
tendonitis of the right shoulder, were not incurred in or 
aggravated by active service, nor may such conditions be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in June 2003, June 
2004, April 2007, and July 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
letters notified the Veteran of the evidence and information 
necessary to substantiate her claims and informed her of her and 
VA's respective responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, and post-service private and 
VA medical treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
has also been afforded multiple VA examinations in connection 
with her claims.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
rating or effective date to be assigned to the claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the evidence of record indicates that in service 
during September 1998, the Veteran was treated for a complaint of 
right hand pain.  It is noted in her service treatment records 
that she stated that she was dropping items from her right hand, 
and that she had decreased hand strength.  The examiner noted 
that she would be referred to neurology for further evaluation, 
but there is no record that such a referral occurred.  

A VA examiner in December 8, 1998 (the Veteran had only separated 
from active service as of October 29, 1998) diagnosed her with 
peripheral mononeuropathy of unknown etiology.  The medical 
evidence in the Veteran's claims file indicates that the Veteran 
has conflicting diagnoses of carpal tunnel syndrome and ulnar 
neuropathy, the last in July 2000 by a VA neurologist who ruled 
out right carpal tunnel syndrome or ulnar neuropathy, and the 
latest in June 2004 from her private physician four years later 
showing a diagnosis of carpal tunnel syndrome.  

Inasmuch as the Veteran's military occupational specialty was 
that of administrative specialist who did complain of right hand 
pain in service, and in view of the latest June 2004 diagnosis of 
right carpal tunnel syndrome, the Board, in February 2008 found 
that a remand was needed in order to obtain another examination 
of the Veteran's right hand with an opinion as to the likelihood 
that any diagnosed disability is related to her active service.

In connection with the Veteran's claim of service connection for 
right shoulder pain, a review of the Veteran's service treatment 
records shows that she was seen on April 11, 12, & 15, 1996, for 
complaints of right shoulder and right arm pain due to having 
been running with an M-60 machine gun on her shoulder.  There was 
a lump on her right shoulder, and muscle strain was diagnosed.  

In June 2003 a VA examiner observed that the Veteran had 
basically normal range of motion of the right shoulder with some 
complaints of pain at the extremities of motion.  An x-ray report 
showed the right shoulder to be normal.  However, the examiner 
did not provided any diagnostic impression of the right shoulder.  
A June 2004 treatment report from the Veteran's private doctor 
showed a diagnosis of right shoulder bony impingement syndrome.  
In a January 2006 VA consultation report, the Veteran attributed 
her shoulder problem to running with an M-60 machine gun in 
service.  She complained of pain that was aggravated by overhead 
use, sleeping on the shoulder, and hooking up her seat belt.  The 
examiner observed crepitus and impingement in the right shoulder, 
but made no specific diagnosis.  

Inasmuch as the Veteran had not been afforded a C&P examination 
of her right shoulder since June 2003, and in view of evidence 
showing continuing complaints about right shoulder pain, the 
Board, in February 2008, found that another examination was 
needed in order to assess any disability of the right shoulder, 
and to obtain a nexus opinion as to the likelihood that any 
diagnosed disability is related to her active service.

The Veteran underwent VA hand and shoulder examination in 
September 2008.  Although the examination report reflected a 
review of the claims file and included x-ray findings of probable 
bone cyst of the right second digit, electrodiagnostic evidence 
of mild ulnar neuropathy at the right elbow, decreased right 
shoulder motion due to pain, and mild tenderness on palpation; 
the diagnoses was examination of the right hand normal, no 
electrodiagnostic evidence of carpal tunnel syndrome, and right 
shoulder pain with normal examination.  In addition, the examiner 
commented that the Veteran's subjective pain and weakness in the 
right hand was less likely due to the symptoms of dropping things 
from the right hand present in service and her subjective pain in 
the right shoulder was less likely due to the muscle strain of 
the right shoulder while she was in service.  In addition, the 
examiner did not provide an opinion as to the nature and etiology 
of the findings noted on examination and failed to discuss the 
diagnoses with respect to the right hand and right shoulder noted 
in the VA and private treatment records.  

Based on the foregoing, the Board in June 2009, found that this 
examination was inadequate for rating purposes because it did not 
provide a detailed rationale for the opinions expressed as 
instructed by the Board in the prior remand.  In this regard, it 
was noted that the Board is obligated by law to ensure compliance 
with its directives, as well as those of the appellate courts.  
Where the remand orders of the Board or the courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Veteran was then afforded additional VA examinations date in 
September 2009 in connection with the claims.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examinations and reports.  

The examiner interviewed the Veteran in connection with her 
claims.  In this interview, the Veteran noted that she had 
started a new job in April 2003 that sometimes required her to 
push a bottom to open doors.  The Veteran reported that after 
about two weeks her shoulder began to snap.  She indicated that 
she had not used her shoulder in that capacity until last year.  
The Veteran also indicated in April 2006, right forearm pain from 
daughter's hair.

In connection with the Veteran's right hand claim, the examiner 
noted the Veteran's medical history, including complaints in 
service of weak right hand and that she would drop things.  The 
Veteran reported that it hurt in the thenar eminence with writing 
and typing, cooking, and stirring, and that the problem 
progressed to involve the wrist.  The Veteran was noted to use a 
wrist splint most of the time, and sometimes wears an elbow 
splint.  After examination, the Veteran was diagnosed with right 
hand pain with mild neuropathy at the elbow.  The examiner then 
reported that "I considered service medical records, private 
medical records, military service, VA medical records in arriving 
at the conclusion.  I conclude, after a review of medical 
records, taking a history, and performing a physical examination 
the Veteran's current right hand complaints are at [sic] less 
likely as not permanently aggravated or a result of the 
complaints of decreased strength reported in the service medical 
records and are at least as likely as not a result of unrelated 
activities such as combing her daughter's hair and/or 8 years of 
clerical work and/or the risk of mild ulnar neuropathy at the 
elbow in the general population.  Normal nerve studies were noted 
2000; abnormal studies 2004.  I conclude any abnormality in nerve 
studies, therefore, are less likely as not permanently aggravated 
or a result of military service and are at least as likely as not 
a result of post military service factors as noted above."

In connection with the Veteran's right shoulder claim, the 
examiner again noted the Veteran's medical history, including her 
right shoulder complaints in service.  The Veteran was noted to 
have had pain in the right shoulder and posterior scapular 
muscles in April 1996 after running with an M60 machine gun.  
Upon examination, the Veteran was found to have crepitus, pain at 
rest, limitation of motion, and guarding of movement.  An MRI of 
the right shoulder dated in January 2007 showed rotator cuff 
tendonitis without evidence of tear.  The Veteran was diagnosed 
with chronic tendonitis of the right shoulder.  After 
examination, the examiner stated that "I considered service 
medical records, private medical records, military service, VA 
medical records in arriving at the conclusion.  I conclude, after 
a review of medical records, taking a history, and performing a 
physical examination the Veteran's current right shoulder 
condition is less likely as not permanently aggravated or a 
result of the inservice incident of carrying the machine gun as 
noted in the service medical records and it is at least as likely 
as not a result of post service activities such as the right 
shoulder pain that resulted from the job that required her to 
open the door as described above.  The service medical records 
report scapular muscle pain.  This is anatomically different than 
a glenoid condition that would result in impingement.  The SMR 
reports marked improvement after 3 days.  The Veteran reported 
resolution with no problems for 8 years until she started a new 
job with worsening after about 2 weeks.  I therefore, conclude 
the current right shoulder condition is less likely as not 
permanently aggravated or a result of military service and is at 
least as likely as not a result of post military service factors 
as noted above."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for right hand 
and right shoulder disabilities.  While the Veteran has been 
noted to have such disabilities, these disabilities were not 
found by the September 2009 VA examiner to be related to the 
Veteran's military service.  In this regard, the Board notes that 
the September 2009 VA examiner examined the Veteran and her 
claims file in connection with the examination report.  In 
addition, the other medical professionals noted above have not 
related to the Veteran's right hand and right shoulder complaints 
to her military service.

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical opinion of the September 2009 VA examiner, based as 
it was on an examination of the Veteran and a review of the 
Veteran's claims file, to be most probative in this case.  

Finally, the Board notes that the Veteran has contended on her 
own behalf that her  right hand and right shoulder conditions are 
related to her military service.  The Veteran reports that she 
has had pain in the right hand and shoulder since service.
 
In this regard, the Board notes that lay witnesses are competent 
to provide testimony or statements relating to symptoms or facts 
of events that the lay witness observed and is within the realm 
of his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's right hand and 
shoulder conditions and her military service to be complex in 
nature.  See Woehlaert, supra (although the claimant is competent 
in certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the claimant is 
not competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds that, as a lay person, 
the Veteran's statements regarding causation to be of little 
probative value, as she is not competent to opine on such a 
complex medical question.    

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's right hand and right shoulder conditions are 
etiologically related to her military service.  In this regard, 
it is noted that the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for a right hand disability, including right 
hand pain with mild ulnar neuropathy at the elbow, is denied.

Service connection for a right shoulder disability, including 
chronic tendonitis of the right shoulder, is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


